 

 

Case 1:20-cv-04340-GBD-RWL Document 24 Filed 08/21/20 Page1of3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

U.S. Department of Justice PROCESS RECEIPT AND RETURN
United States Marshals Service See “lastructions for Service of Process by US. Marshal"
PLAINTIFF COURT CASE NUMBER
Abraham Gross 20-cv-04340- {SBD-SN
DEFENDANT TYPE OF PROCESS |: =
: : Ca
The City of New York et al Summons & Conipiaine ez
NAME OF INDIVIDUAL, COMPANY, CORPORATION, ETC. TO SERVE OR DESCRIPTION OF PROPERTY TO, SEIZE OR GO NDEMN
SERVE Nick Lundgren ee — a
AT ADDRESS (Street or RFD, Apartment No., City, State and ZIP Code) : ~
New York City Department of Housing Preservation & Development, 100 Gold Street New York, NYE 038. °°
SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW Numberolpuocesstobe
served with this Form as 2
Pro Se: Abraham Gross Number of parties to be” = as
40 W. 77th St. served in this case “=e uw
Apt. 10C Check for service 2h = ao
New York, NY 10024 on USA. oS B=
SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (include Business and Alfernate Addr resses) sor
Ali Telephone Numbers, and Estimated Times Available for Service): > sit
3 Dol
wie co
Signature of Attorney other Originator requesting service on behalfol: [x] PLAINTIFF TELEPHONE NUMBER DATE

BU) C verenpant —- [212-805-0175 "79772020

 

 

 

SPACE BELOW FOR USE OF U.S. MARSHAL ONLY - DO NOT WRITE BELOW THIS LINE

 

J acknowledge receipt for the total | Total Process | District of District to Signature of Authorized USMS Deputy or Clerk 9’. > Date
number of process indicated fe

. Origin cl Serve, +) |
(Sign only for USM 2835 if more PSD ¥ (NM f. ; :
than one USM 285 is submitted) No. o> No. LA a , JUL 2 ? 2020

 

 

 

 

 

 

I hereby certify and retum that I [] have personally served Phave legal evidence of service, [] have executed as shown in "Remarks", the pfocess described on the
individual, company, corporation, etc., at the address shown above on the on the individual, company, corporation, etc, shown at the address inserted” Beene

 

LD [hereby certily and return that 1 am unable to locate the individual, company, corporation, etc. named above (See remarks below)

 

 

 

 

 

 

 

 

 

 

 

 

 

Name and 4 jtle of mir served fAnot shown “Bi, Time L] am
asmin Mil Stnney She 20 cl

Address (complete only different than shown above) Signature ‘of U.S. Marshal or Deputy

Service Fee Total Mileage Charges Forwarding Fee Total Charges Advance Deposits | Amounl owed to U.S. Marshal* ar

(including endeavors) (Amount of Refund*)
fo. bo. od
REMARKS \ ~
dul 27 26M sek WV ov Nai Se
ee _ :

 

eae etree sa sabe ae a at

 

. orm USM-285
PRIOR VERSIONS GF THIS FORM ARE OBSOLETE O): TN oS LO-Ve Rey, 11/18

 

 

 
 

 

Case 1:20-cv-04340-GBD-RWL Document 24 Filed 08/21/20 Page 2 of 3

U.S. Department of Justice
United States Marshals Service
Southern District of New York

 

 

900 Pear! Street, Suite 400, New York, NY TOU07

STATEMENT OF SERVICE BY MAIL AND ACKNOWLEDGMENT
OF RECEIPT BY MAIL OF SUMMONS AND COMPLAINT

A STATEMENT OF SERVICE BY MAIL bodes oo
United States District Court Loe ca

for the a ca

Southern District of New York Mag

 

 

Civil File Number 20 Civ. 4340"
July 27, 2020
Abraham Gross vs.

The City of New York, et al.

TO: Nick Lundgren
New York City Department of Housing Preservation & Development
100 Gold Street
New York, NY 10038

The enclosed summons and complaint are served pursuant to Rule 4(e)(1} of the Federal
Rules of Civil Procedure and section 312-a of the New York Civil Practice Law and Rules.

To avoid being charged with the expense of service upon you, you must sign, date, and
complete the acknowledgment part of this form and mail or deliver this original completed form to
the U.S. Marshals Service within 30 days from the date you receive this form. A self-addressed
envelope has been included for your convenience. You should keep a copy for your records or for
your attorney.

If you do not complete and return the form to the U.S. Marshals Service within 30 days, you
(or the party on whose behalf you are being served) may be required to pay expenses incurred in
serving the summons and complaint in any other manner permitted by law, and the cost of such
service as permitted by Jaw will be entered as a judgment against you.

The return of this statement and acknowledgment does not relieve you of the necessity to
answer the complaint or petition.

Under a standing order of the Court, filed December 30, 2013, ifa defendant or defendant's
agent returns the acknowledgment form within 30 days of receipt, the defendant will have 60 days
from the date the defendant or defendant's agent mails or delivers to the U.S. Marshals Service the
completed Acknowledgment of Receipt of Service by Mail to file and serve an answer or other
responsive pleading. If you wish to consult with an attorney, you should do so as soon as possible
before the 60 days expire.

Ifyou are served on behaif of a corporation, unincorporated association, partnership or
other entity, you must indicate under your signature your relationship ta the entity. Ifyou are
served on chalf of another person and you are authorized to receive process, you must indicate
under your signature your authority.

Itis a crime to forge a signature or to make a false entry on this statement or on the
acknowledgment

OVER>
 

Case 1:20-cv-04340-GBD-RWL Document 24 Filed 08/21/20 Page 3 of 3

CIVIL ACTION FILE NUMBER: 20 Civ. 4340

Abraham Gross vs. The City of New York. et al.

B. ACKNOWLEDGMENT OF RECEIPT OF SUMMONS AND COMPLAINT OR
PETITION

| received a summons and complaint. PLEASE CHECK ONE OF THE FOLLOWING;
IF 2 [5 CHECKED. COMPLETE AS INDICATED:
|. X | am not in military service.

2. fam in military service, and my rank, serial number and branch of
service are as follows:

Rank:
Serial Number:
Branch of service:_

TOBE COMPLETED REGARDLESS OF MILITARY STATUS:

Date: August 12. 2020. .
{Date this acknowledgment is executed)

| affirm the above as true under penalty of perjury

Sfgnature

Jasmine Paul
Print Name

Attorney for Nick Lundgren

 

Relationship to Entity/Authority to Receive Service
of Process li.e., self, orficer, attarney, etc.)

USMS OFFICIAL: BECKY BRILL

 

 
